Title: To James Madison from Ferdinand Fairfax, 12 June 1801
From: Fairfax, Ferdinand
To: Madison, James


Dear Sir,
Shann. hill (Berkeley near Chas. town[)] 12th June 1801.
I am amongst the number of those who received real & sincere satisfaction at your appointment to your present office.
Knowing your desire to promote the public good by all means within your power or influence, I take the liberty of mentioning, as a matter of private opinion, that it appeared to me when lately in Richmd (where I suppose I heard all that could be urged in private conversation) that the charge agst. D. M. Ranph: of packing the Jury for the trial of Callender was far from being substantiated, as were also some other suggestions agst. Mr. R in his official Capacity; and I conceive that the freedom with which he has uniformly expressed an unfavorable opinion as to certain particulars of Mr. Jefferson’s conduct & opinions, had been in Richmd. the primary ground of suspicion of Mr. R’s improper bias in the discharge of his office.
Now as I am convinced that no personal or private Motive has operated with the President—it is for the public advantage that the thing shall so appear to the World; and altho’ I think the removal of Mr. R——ph from office has had & will have a good effect, in deterring other Mar—lls from practices similar to what he was charged with; yet I think the effect will be much more complete, if he should receive an appo[in]tment to some other office in the gift of the Executive—the ground of those charges not being made to appear.
You have, no doubt, noticed a Strange decision of the Fedl. Court at Richmond, by which very many importt. acts of the late Marshall would be rendered void—he would receive no compensation for very arduous services (at the same time that he is liable to prosecution for illegal proceedings) many individuals would sustain irreparable loss, and a degree of discredit be thrown upon the Executive. Is it not importt. that an appeal from that decision should be had, or that the question shou’d be brot. on in another form before the supreme Court? I am, Dr. Sir, most respectfully Your friend & hble. servt.
F: Fairfax
P. S. Should your official Situation lead you to be acquainted with foreigners or others desirous of buying a quantity of good Farming Lands within convenient marketable distance from Washington, I shall be obliged by your recommending them to me.
 

   
   RC (owned by Charles M. Storey, Boston, Mass., 1961).



   
   On Randolph’s partisanship as U.S. marshal for the district of Virginia, see Jefferson to Thomas Mann Randolph, 12 Mar. 1801 (MHi: Jefferson Papers, Coolidge Collection), and Malone, Jefferson and His TimeDumas Malone, Jefferson and His Time (6 vols.; Boston, 1948–81)., 4:208–9.



   
   This case has not been identified, owing to the paucity of federal court records and Richmond newspaper files for the period.



   
   Ferdinand (or Ferdinando) Fairfax (1774–1820), third son of Bryan (Lord) Fairfax and godson of George and Martha Washington, was named in 1800 to a general standing committee of the Republican party in Virginia (Kenton Kilmer and Donald Sweig, The Fairfax Family in Fairfax County [Fairfax, Va., 1975], p. 50; CVSPWilliam P. Palmer et al., eds., Calendar of Virginia State Papers and Other Manuscripts (11 vols.; Richmond, 1875–93)., 9:77, 83).


